Exhibit 10.4

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Agreement”) is made as of
June 6, 2012, by and between MERU NETWORKS, INC., a Delaware corporation
(“Grantor”), and VENTURE LENDING & LEASING VI, INC. a Maryland corporation
(“Secured Party”).

 

RECITALS

 

A.                                   Pursuant to that certain Loan and Security
Agreement of even date herewith between Grantor, as borrower, and Secured Party,
as lender, as such agreement may from time to time be amended, restated,
supplemented or otherwise modified (the “Loan Agreement”), Secured Party has
agreed to make certain advances of money and to extend certain financial
accommodations to Grantor (the “Loans”) in the amounts and manner set forth in
the Loan Agreement.  All capitalized terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

 

B.                                     Secured Party is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Secured Party a security interest in substantially all of Grantor’s
personal property whether presently existing or hereafter acquired.  To that
end, Grantor has executed in favor of Secured Party the Loan Agreement granting
a security interest in all Collateral, and is executing this Agreement with
respect to certain items of Intellectual Property, in particular.

 

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.                                       Grant of Security Interest.  As
collateral security for the prompt and complete payment and performance of all
of Grantor’s present or future Obligations, Grantor hereby grants a security
interest and mortgage to Secured Party, as security, in and to Grantor’s entire
right, title and interest in, to and under the following Intellectual Property,
now owned or hereafter acquired by Grantor or in which Grantor now holds or
hereafter acquires any interest (all of which shall collectively be called the
“Collateral” for purposes of this Agreement):

 

(a)                                  Any and all copyrights, whether registered
or unregistered, held pursuant to the laws of the United States, any State
thereof or of any other country;  all registrations, applications and recordings
in the United States Copyright Office or in any similar office or agency of the
United States, and State thereof or any other country;  all continuations,
renewals, or extensions thereof; and any registrations to be issued under any
pending applications, including without limitation those set forth on Exhibit A
attached hereto (collectively, the “Copyrights”);

 

(b)                                 All letters patent of, or rights
corresponding thereto in, the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent
of, or rights corresponding thereto in, the United States or any other country,
including, without limitation, registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country;  all reissues,
continuations, continuations-in-part or extensions thereof;  all petty patents,
divisionals, and patents of addition; and all patents to be issued under any
such applications, including without limitation the patents and patent
applications set forth on Exhibit B attached hereto (collectively, the
“Patents”);

 

(c)                                  All trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof, and
any applications in connection therewith, including, without limitation,

 

1

--------------------------------------------------------------------------------


 

registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, and
reissues, extensions or renewals thereof, and the entire goodwill of the
business of Grantor connected with and symbolized by such trademarks, including
without limitation those set forth on Exhibit C attached hereto (collectively,
the “Trademarks”);

 

(d)                                 Any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above;

 

(e)                                  All licenses or other rights to use any of
the Copyrights, Patents or Trademarks, and all license fees and royalties
arising from such use to the extent permitted by such license or rights;

 

(f)                                    All amendments, renewals and extensions
of any of the Copyrights, Trademarks or Patents; and

 

(g)                                 All proceeds and products of the foregoing,
including without limitation all payments under insurance or any indemnity or
warranty payable in respect of any of the foregoing.

 

Notwithstanding the foregoing the term “Collateral” shall not include: 
(a) “intent-to-use” trademarks at all times prior to the first use thereof,
whether by the actual use thereof in commerce, the recording of a statement of
use with the United States Patent and Trademark Office or otherwise, but only to
the extent the granting of a security interest in such “intent to use”
trademarks would be contrary to applicable law or (b) any contract, instrument
or chattel paper in which Grantor has any right, title or interest if and to the
extent such contract, instrument or chattel paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of Grantor therein would be prohibited
and would, in and of itself, cause or result in a default thereunder enabling
another person party to such contract, instrument or chattel paper to enforce
any remedy with respect thereto; provided, however, that the foregoing exclusion
shall not apply if (i) such prohibition has been waived or such other person has
otherwise consented to the creation hereunder of a security interest in such
contract, instrument or chattel paper, or (ii) such prohibition would be
rendered ineffective pursuant to Sections 9-407(a) or 9-408(a) of the UCC, as
applicable and as then in effect in any relevant jurisdiction, or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, the term “Collateral” shall include, and Grantor shall be
deemed to have granted a security interest in, all its rights, title and
interests in and to such contract, instrument or chattel paper as if such
provision had never been in effect; and provided further that the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect Secured Party’s unconditional continuing security interest in and to all
rights, title and interests of Grantor in or to any payment obligations or other
rights to receive monies due or to become due under any such contract,
instrument or chattel paper and in any such monies and other proceeds of such
contract, instrument or chattel paper.

 

2.                                       Covenants and Warranties.  Grantor
represents, warrants, covenants and agrees as follows:

 

(a)                                  Grantor is now the sole owner of the
Collateral, except for Permitted Liens;

 

(b)                                 During the term of this Agreement, Grantor
will not transfer or otherwise encumber any interest in the Collateral, except
for Permitted Liens;

 

(c)                                  To its knowledge, each of the Patents is
valid and enforceable, and no part of the Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Collateral violates the rights of any third party;

 

2

--------------------------------------------------------------------------------


 

(d)                                 Grantor shall deliver to Secured Party
within thirty (30) days of the last day of each fiscal quarter, a report signed
by Grantor, in form reasonably acceptable to Secured Party, listing any
applications or registrations that Grantor has made or filed in respect of any
patents, copyrights or trademarks and the status of any outstanding applications
or registrations.  Grantor shall promptly advise Secured Party of any material
change in the composition of the Collateral, including but not limited to any
subsequent ownership right of the Grantor in or to any Trademark, Patent or
Copyright not specified in this Agreement;

 

(e)                                  Grantor shall use reasonable commercial
efforts to (i) protect, defend and maintain the validity and enforceability of
the Trademarks, Patents and Copyrights (ii) detect infringements of the
Trademarks, Patents and Copyrights and promptly advise Secured Party in writing
of material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Secured Party, which consent shall not be
unreasonably withheld;

 

(f)                                    Grantor shall apply for registration on
an expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable: (i) those intellectual property rights listed on Exhibits A, B and C
hereto within thirty (30) days of the date of this Agreement; and (ii) those
additional intellectual property rights developed or acquired by Grantor from
time to time in connection with any product or service, prior to the sale or
licensing of such product or the rendering of such service to any third party
(including without limitation revisions or additions to the intellectual
property rights listed on such Exhibits A, B and C), except with respect to such
rights that Grantor determines in its sole but reasonable commercial judgment
need not be registered to protect its own business interests.  Grantor shall,
from time to time, execute and file such other instruments, and take such
further actions as Secured Party may reasonably request from time to time to
perfect or continue the perfection of Secured Party’s interest in the
Collateral.  Grantor shall give Secured Party notice of all such applications or
registrations; and

 

(g)                                 Grantor shall not enter into any agreement
that would materially impair or conflict with Grantor’s obligations hereunder
without Secured Party’s prior written consent, which consent shall not be
unreasonably withheld.  Grantor shall not permit the inclusion in any material
contract to which it becomes a party of any provisions that could or might in
any way prevent the creation of a security interest in Grantor’s rights and
interests in any property included within the definition of the Collateral
acquired under such contracts (it being understood and agreed that such
contracts may contain customary restrictions on assignment).

 

3.                                       Further Assurances; Attorney in Fact.

 

(a)                                  On a continuing basis, Grantor will make,
execute, acknowledge and deliver, and file and record in the proper filing and
recording places in the United States, all such instruments, including
appropriate financing and continuation statements and collateral agreements and
filings with the United States Patent and Trademark Office and the Register of
Copyrights, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by Secured Party, to perfect Secured
Party’s security interest in all Copyrights, Patents and Trademarks and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to Secured Party the grant or perfection of a security
interest in all Collateral.

 

(b)                                 Grantor hereby irrevocably appoints Secured
Party as Grantor’s attorney-in-fact, with full authority in the place and stead
of Grantor and in the name of Grantor, from time to time in Secured Party’s
discretion, to take any action and to execute any instrument which Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including (i) to modify, in its sole discretion, this Agreement without first
obtaining Grantor’s approval of or signature to such modification by amending
Exhibits A, B and C, hereof, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by Grantor
after the execution hereof or to delete any reference to any right, title or
interest in any Copyrights, Patents or Trademarks in which Grantor no longer has
or claims any right, title or interest, (ii) to file, in its sole discretion,

 

3

--------------------------------------------------------------------------------


 

one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of Grantor where
permitted by law, and (iii) after the occurrence of an Event of Default to
transfer the Collateral into the name of Secured Party or a third party to the
extent permitted under the California Uniform Commercial Code.

 

4.                                       Events of Default.  The occurrence of
any of the following shall constitute an Event of Default under this Agreement:

 

(a)                                  An Event of Default under the Loan
Agreement; or

 

(b)                                 Grantor breaches any warranty or agreement
made by Grantor in this Agreement and, as to any breach that is capable of cure,
Grantor fails to cure such breach within thirty (30) days of the sooner to occur
of Grantor’s receipt of notice of such breach from Secured Party or the date on
which such breach first becomes known to Grantor.

 

5.                                       Amendments.  This Agreement may be
amended only by a written instrument signed by both parties hereto, except for
amendments permitted under Section 3 hereof to be made by Secured Party alone.

 

6.                                       Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute the same instrument.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

[Signature page to Intellectual Property Security Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

GRANTOR:

 

 

Address of Grantor:

MERU NETWORKS, INC.

 

 

894 Ross Drive

 

Sunnyvale, CA 94089

By:

/s/ Bami Bastani

 

 

 

 

Name:

Bami Bastani

 

 

 

 

Title:

President & CEO

 

 

 

SECURED PARTY:

 

 

Address of Secured Party:

VENTURE LENDING & LEASING VI, INC.

 

 

 

 

104 La Mesa Dr., Suite 102

By:

/s/ Jay Cohan

Portola Valley, CA 94028

 

 

Attn: Chief Financial Officer

Name:

Jay Cohan

 

 

 

 

Its:

Vice President

 

--------------------------------------------------------------------------------